Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
Claims 1-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20150008592 to Boday et al. (Boday).
Regarding Claims 1-5, Boday teaches a semiconductor package, comprising: 
a first semiconductor die 13A; 
a second semiconductor die 13B; 
a plurality of interconnect structures 17 coupling the first and second semiconductor dies; 
and a thermal material 41 between the first and second semiconductor dies and surrounding the interconnect structures, wherein the thermal material includes a supporting matrix material [0034], and an array of heat transfer elements (vertically aligned CNTs see Fig. 4C), at least partially embedded in the supporting matrix material wherein the array of heat transfer elements has at least one vacant region 41 aligned with at least one of the interconnect structures.
(MPEP 2144.04(IV)(A)).  In this case, nothing on the record suggests that the enlarged thermal interface of Claim 1 that extends beyond the IC stack would operate any differently than the device of Boday.

Regarding Claim 6, Boday teaches the semiconductor package of claim 1 wherein the supporting matrix material comprises a non-conductive film or an underfill material (silicone matrix is an underfill, [0034]).

Regarding Claim 7, Boday teaches the semiconductor package of claim 1 wherein the supporting matrix material fills interstitial spaces between individual heat transfer elements of the array of heat transfer elements (definition of a matrix, see also the process in [0034]).

Regarding Claim 8, Boday teaches the semiconductor package of claim 1 wherein the supporting matrix material is patterned to form a plurality of holes aligned with the plurality of interconnect structures (see Fig. 4C, patterns 41).

Regarding Claim 9, Boday teaches the semiconductor package of claim 1 wherein the array of heat transfer elements has a higher thermal conductivity than the supporting matrix material (CNTs vs. silicone underfill).

Regarding Claim 10, Boday teaches the semiconductor package of claim 1 wherein the thermal material has a thermal conductivity of at least 20 W/mK (identical structures will have identical characteristics, see MPEP 2112.01).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20210159178 to Nam et al. (Nam) in view of “Aligned Carbon Nanotube Composite Films for Thermal Management” by Huang et al. (Huang).
Regarding Claims 1-5, Nam teaches a semiconductor package, comprising: 
a first semiconductor die C1; 
a second semiconductor die C2; 
a plurality of interconnect structures 360 coupling the first and second semiconductor dies; and 
a thermal material 350 between the first and second semiconductor dies and surrounding the interconnect structures,
wherein an outer edge of the thermal material extends past an outer edge of the second semiconductor die (see Fig. 1).  
(vertically aligned CNTs) that includes a supporting matrix material, and an array of heat transfer elements at least partially embedded in the supporting matrix material (see Fig. 1).  It would have been obvious to the person of ordinary skill at the time of filing to modify Nam’s underfill 200 with the aligned CNTs of Huang in order to increase thermal conductivity (see at least Fig. 4, but taught throughout). Nam and Huang do not explicitly teach vacant regions devoid of filler around the interconnect structures. However, Examiner takes official notice that CNTs are electrically conductive and therefore would have to be isolated from the interconnect structures, or the interconnect structures would all be shorted to each other, destroying the device, thus motivating the person of ordinary skill having the benefit of Nam and Huang to include such regions devoid of aligned CNTs in Nam’ underfill 200, particularly immediately surrounding the interconnects.

Regarding Claim 6, Nam and Huang teach the semiconductor package of claim 1 wherein the supporting matrix material comprises a non-conductive film or an underfill material (Huang suspends the vertically aligned CNTs in polymer S160, Page 2, Col. 1, usable as an underfill).

Regarding Claim 7, Nam and Huang teach the semiconductor package of claim 1 wherein the supporting matrix material fills interstitial spaces between individual heat transfer elements of the array of heat transfer elements (Polymer is flowable and injected and therefore would fill such spaces).

Regarding Claim 8, Nam and Huang teach the semiconductor package of claim 1 but do not explicitly teach that the supporting matrix material is patterned to form a plurality of holes aligned with the plurality of interconnect structures.
(MPEP 2113).  In this case, it is immaterial if the underfill is injection molded (as taught by Huang) or patterned after deposition.

Regarding Claim 9, Nam and Huang teach the semiconductor package of claim 1 wherein the array of heat transfer elements has a higher thermal conductivity than the supporting matrix material (CNTs vs. polymer).

Regarding Claim 10, Nam and Huang teach the semiconductor package of claim 1 wherein the thermal material has a thermal conductivity of at least 20 W/mK (Huang teaches that thermal conductivity is directly affected by the concentration of the CNTs in the matrix, and is therefore a result effective variable, able to be optimized by the person of ordinary skill in the art, see MPEP 2144.05(II)).

Regarding Claim 11, Nam and Huang teach the semiconductor package of claim 1 wherein the array of heat transfer elements is at least 10% by weight of the thermal material (See above, the person of ordinary skill may select a weight percentage of CNTs to achieve a desired thermal conductivity).

Regarding Claim 12, Nam and Huang teach the semiconductor package of claim 1 but do not explicitly teach that the array of heat transfer elements has a plurality of vacant regions aligned with the plurality of interconnect structures, wherein each of the plurality of vacant regions includes a portion of the supporting matrix material that is in contact with the respective interconnect structure.  However, examiner takes official notice that CNTs are excellent conductors of electricity. The person of ordinary skill having the benefit of Nam and Huang would be motivated to leave such vacancies near the interconnect structures, otherwise the device would be completely shorted out and destroyed.









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812